Proceeding under article 78 of the Civil Practice Act to review a determination of the Commissioner of Police of the County of Hassau dismissing petitioner, a patrolman of the Police Department of Hassau County, after a hearing upon charges. Determination dismissing petitioner annulled on the law and the facts, with $50 costs and disbursements, and the respondent ordered to reinstate petitioner to his position as a member of the Police Department of the County of Hassau. There was no proof adduced upon the hearing of the facts necessary to be proved to authorize the determination that petitioner had violated either rule 69E, or rule 154 of the Rules and Regulations of the Police Department, with which violations he was charged. The burden was upon the officials making the charges to prove such facts, not upon the petitioner to disprove them. (People ex rel. Gilson v. Gibbons, 231 H. Y. 171,177; Matter of Weber v. Town of Cheehtowaga, 284 H. Y. 377, 380; Matter of Miller v. Tiling, 291 H. Y. 65, 69.) Lewis, P. J., Carswell, Johnston, Sneed and Wenzel, JJ., concur.